DETAILED ACTION
The Amendment filed on November 19th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Russell M. Steinbrenner on December 16th, 2021. During the telephone conference, Mr. Steinbrenner has agreed and authorized the Examiner to amend claims 1, 6 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 6 & 17 as following:
Claim 1: (Currently Amended) A fraud prevention system comprising:
a server configured to identify a client device to track attacker devices across otherwise dissimilar attacks and well-obfuscated attacks based on one or more 
receive a first attribute of the client device and associated with a first transaction, the first attribute having a first value, 
receive a second attribute of the client device and associated with the first transaction, the second attribute having a second value, 
receive a third attribute related to the client device and associated with the first transaction, the third attribute having a third value, 
generate, using the processor, a persistent device identification (“PDI”) record including the first attribute of the client device, the second attribute of the client device, and the third attribute related to the client device, 
store the PDI record in the memory, 
receive the third attribute related to the client device and associated with a second transaction, the third attribute having the third value, 
identify the PDI record based on the third attribute related to the client device and associated with the second transaction without receiving, in association with the second transaction, the first attribute of the client device having the first value and the second attribute of the client device having the second value, and 
identify the client device based on the identified PDI record.

Claim 6: (Currently Amended) A fraud prevention system comprising:
configured to identify a client device to track attacker devices across otherwise dissimilar attacks and well-obfuscated attacks based on one or more attributes associated with the client device, the server including a processor and a memory, the server configured to:
receive a first attribute of the client device and associated with a first transaction, the first attribute having a first value,
receive a second attribute related to the client device and associated with the first transaction, the second attribute having a second value,
generate, using the processor, a persistent device identification (“PDI”) record including the first attribute of the client device and the second attribute related to the client device,
store the PDI record in the memory,
receive the second attribute related to the client device and associated with a second transaction, the second attribute having the second value,
identify the PDI record based on the second attribute related to the client device and associated with the second transaction without receiving, in association with the second transaction, the first attribute of the client device having the first value, and
identify the client device based on the identified PDI record.

Claim 17: (Currently Amended) A fraud prevention method for identifying a client device to track attacker devices across otherwise dissimilar attacks and well-obfuscated 
receiving, at a server, a first attribute of the client device and associated with a first transaction, the first attribute having a first value;
receiving, at the server, a second attribute related to the client device and associated with the first transaction, the second attribute having a second value;
generating, using a processor of the server, a persistent device identification (“PDI”) record including the first attribute of the client device and the second attribute related to the client device;
storing the PDI record in a memory or the server;
receiving, at the server, the second attribute related to the client device and associated with a second transaction, the second attribute having the second value;
identifying the PDI record based on the second attribute related to the client device and associated with the second transaction without receiving, in association with the second transaction, the first attribute of the client device having the first value; and
identifying the client device based on the identified PDI record.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed server-side persistence device identification for fraud prevention systems. The closest prior arts, as previously recited, John (U.S. Pub. Number 2008/0275748) and Neshmonin (U.S. Patent Number 9,503,537) are also generally “a server configured to identify a client device to track attacker devices across otherwise dissimilar attacks and well-obfuscated attacks based on one or more attributes associated with the client device, the server including a processor and a memory, the server configured to: receive a first attribute of the client device and associated with a first transaction, the first attribute having a first value, receive a second attribute of the client device and associated with the first transaction, the second attribute having a second value, receive a third attribute related to the client device and associated with the first transaction, the third attribute having a third value, generate, using the processor, a persistent device identification (“PDI”) record including the first attribute of the client device, the second attribute of the client device, and the third attribute related to the client device, store the PDI record in the memory, receive the third attribute related to the client device and associated with a second transaction, the third attribute having the third value, identify the PDI record based on the third attribute related to the client device and associated with the second transaction without receiving, in association with the second transaction, the first attribute of the client device having the first value and the second attribute of the client device having the second value, and identify the client device based on the identified PDI record.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-5, 7-16 & 18-20 are allowed because of their dependence from independent claims 1, 6 & 17.

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/KHOI V LE/
Primary Examiner, Art Unit 2436